Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action.


Priority
Priority is claimed to US application# 12/613,980 filed on 11/06/2009.


Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 11/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 15/331,591, now patent# 10,482,286 B2 (referred to as ‘286 hereinafter). With regards to ‘286, claims 1-20 of ‘286 patent claim all the limitations set forth in the instant claims. Particularly, the instant independent claims 1, 11 and 17 are covered by the subject matter of the comparatively narrower independent claims 1, 11 and 17 respectively of ‘286. Similarly, the instant claim 13 is covered by claims 11 and 13 of ‘286, and the instant claim 18 is covered by claims 17 and 18 of ‘286. Further, the instant claims 2-10, 12, 14-16 and 19-20 are anticipated by the corresponding claims 2-10, 12, 14-16 and 19-20 respectively of ‘286. As various limitations in the above claims of ‘286 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘286 as discussed above. 
Further, the system and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the device/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or device or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-15, 17-19 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Watkins et al. (US 2004/0268145 A1, Watkins hereinafter).
For claim 1, Watkins teaches receiving, by a processing device, a request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check);
determining, in view of the request, whether the client application is authorized to access the trusted application; causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and returning to the trusted application, by the processing device, an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 2, Watkins teaches wherein the trusted application is a software application to offer the service to the client application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012-0017, 0028-0030 – client device comprising various client application elements such as client browser and network applications, and the gateway comprising trusted application components), and wherein the service requested by the client application is other than authorization and authentication (para 0008, 0014, 0031 – requests include access requests for network resources and network services which in turn require the gateway services which are integral to providing broader services such as resource access). 

For claim 3, Watkins teaches wherein the request identifies the user of the client application (para 0028-0031, 0049-0050).

For claim 4, Watkins teaches wherein causing the authentication of the user comprises invoking an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).

For claim 5, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs in the session (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request to access services followed by submitting of credentials for authentication in that session).

For claim 6, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs outside the session (para 0029, 0049-0050 – the authentication agent receives credentials again upon failure which can be viewed as outside the first session).

For claim 11, Watkins teaches a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising receiving, by a processing device, a request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check);
determining, in view of the request, whether the client application is authorized to access the trusted application; causing an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and returning to the trusted application, by the processing device, an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 12, Watkins teaches wherein the trusted application is a software application to offer the service to the client application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012-0017, 0028-0030 – client device comprising various client application elements such as client browser and network applications, and the gateway comprising trusted application components), and wherein the service requested by the client application is other than authorization and authentication (para 0008, 0014, 0031 – requests include access requests for network resources and network services which in turn require the gateway services which are integral to providing broader services such as resource access).

For claim 13, Watkins teaches wherein the request identifies at least one of the user of the client application, the client application, or an action to be carried out by the trusted application (para 0028-0031, 0049-0050 – identifies user of the client application; para 0028-0044 - a service requested is identified in the request such that the desired action to be performed by the gateway happens to be authorization, authentication, integrity check based on various requester attributes since the request from the client intends to get authorized and authenticated for further access).

For claim 14, Watkins teaches wherein causing the authentication of the user comprises invoking an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).

For claim 15, Watkins teaches wherein the user accesses the client application within a session, and wherein the authentication agent runs outside the session (para 0029, 0049-0050 – the authentication agent receives credentials again upon failure which can be viewed as outside the first session).

For claim 17, Watkins teaches a system comprising: a memory; and a processing device, operatively coupled to the memory (Fig. 1; para 0028, 0063), to: receive a request from a trusted application to authorize a client application that requests a service offered by the trusted application (Fig. 1 elements 1, 2, 3, 6-8, 11; para 0008-0010, 0012, 0028-0030 – client device comprising various client application elements such as client browser and network applications, requesting to access services provided by components of the trusted application (Gateway, to which the trusted software application accessed via client’s web browser send access requests); service unit proxy (gateway 1) in turn requests integrity check (via processing elements 6 and 7) to authorize client prior to permitting access to the gateway service, wherein the client application elements contribute in success or failure of integrity check); 
determine, in view of the request, whether the client application is authorized to access the trusted application; cause an authentication of a user of the client application in response to determining the client application is authorized to access the trusted application; and return to the trusted application an authorization result in view of the determining and the authentication (para 0028-0031 – integrity of client device (and in turn, of its client applications) is checked to authorize if the client conforms to access requirements – and followed by user authentication by the authorization/authentication security component; para 0029-0033, 0048-0051).

For claim 18, Watkins teaches wherein the request identifies at least one of the user of the client application, the client application, or an action to be carried out by the trusted application (para 0028-0031, 0049-0050 – identifies user of the client application).

For claim 19, Watkins teaches wherein to cause the authentication of the user, the processing device to invoke an authentication agent to collect one or more credentials from the user that are used to access the service (para 0038-0050 – user agent associated with SSL, and the browser receiving authentication sign-on page as part of the session initiated as part of the client request).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of Gomez et al. (US 2008/0141339 A1, hereinafter Gomez).
For claims 7, 16 and 20, Watkins does not expressly teach, however Gomez teaches wherein the one or more credentials comprise a fingerprint (para 0078, 0080, 0103). Based on Watkins in view Gomez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Gomez to the system of Watkins, in order to extend the capabilities of Watkin’s system to also include variety of more secure and well-known authentication mechanisms such as fingerprint authentication.


Claims 8-9 are rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of Kortum et al. (US 2006/0048179 A1, hereinafter Kortum).
For claim 8, Watkins teaches wherein the authentication agent is to display a graphical user interface to obtain the one or more credentials from the user (para 0029, 0048 – sign-on using web browser or sign-on page); and 
Watkins does not explicitly teach the one or more credentials comprise a credential associated with a super user that is used to access the service. Kortum teaches displaying a graphical user interface (GUI) page to obtain the one or more credentials from the user, including a master user that is required to access the requested service (Fig. 1; para 0016, 0017, 0019, which teach GUI for entering usernames and passwords). Therefore, based on Watkins in view Kortum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Kortum to the system of Watkins, in order to create a user friendly system that allows username and password entry through a convenient GUI, for authentication of a user or an administrator of client application of Watkins’ system, for further access of the requested target service.

For claim 9, Watkins teaches the claimed subject matter as discussed above. Watkins does not teach wherein the authentication agent is to display a graphical user interface that enables the user to select a predetermined authorized user and a credential associated with the predetermined authorized user that is used to access the service. Kortum teaches displaying a graphical user interface that enables the user to select a predetermined authorized user and a credential associated with the predetermined authorized user that is required to access the service (Fig. 1; para 0014, 0015, 0017, which teach GUI for saving and/or selecting username and saved password credentials). Therefore, based on Watkins in view Kortum, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize the teaching of Kortum to the system of Watkins, in order to create a user friendly system that not only allows username and password entry through a convenient GUI, but also lists an already trusted or established users with saved credentials for selection, in the process of authentication of user of client application of Watkins’ system, for further access of the requested target service.


Claims 10 is rejected under 35 U.S.C. 103 as being as being unpatentable over Watkins et al. (US 2004/0268145 A1, Watkins hereinafter), in view of in view of Ting et al. (US 2009/0292814 A1, hereinafter Ting).
For claim 10, Watkins does not appear to expressly teach accessing a different authority to perform at least one of additional authorization of the client application or additional authentication of the user. Ting teaches accessing a different authority to perform at least one of additional authorization of the client application or additional authentication of the user (para 0048, 0052, which teaches accessing a third-party authority to obtain authentication and additional access control information). it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of third party or external sources for obtaining user or service specific authentication information as taught by Ting, in order to make the system of Watkins more secure and space/performance efficient by utilizing additional external authentication services and/or other externally provided security information.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433